--------------------------------------------------------------------------------

EXHIBIT 10.1


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT hereinafter (“Agreement”) is effective as of this 4th
day of, September, 2020 (“Effective Date”) between Boomer Holdings Inc, a Nevada
corporation (“Employer”) and Mike Quaid (“Employee”).  In consideration of the
mutual promises and covenants contained herein, the sufficiency of such
consideration being expressly acknowledged by the parties, it is agreed as
follows:
 
1. EMPLOYMENT.  Employer employs Employee, and Employee accepts employment, upon
the terms and conditions set forth in this Agreement.  This Agreement supersedes
all prior agreements between the parties with respect to the subject matter
hereunder.
 
2.  TERM.  This Agreement shall be for a term of five (5) years commencing on
September 4, 2020 unless otherwise terminated in accordance with the termination
provisions stated below.
 
3.  COMPENSATION.
 
Employee shall receive compensation in the amount of Twenty Thousand Dollars
($20,000.00) per month commencing on September 7, 2020; provided, however, said
compensation shall increase to Forty Thousand Dollars ($40,000.00) per month on
the fourth month following the initial month in which Company gross revenue
exceeds Ten Million Dollars ($10,000,000). In addition, annual bonuses shall be
paid as determined by the Board of Directors of Employer.  Employee shall be
paid in accordance with Employer payroll practices, including any tax
withholdings required by State or Federal law.
 
4.  DUTIES.  Employee shall work full-time for Company and shall serve as Chief
Executive Officer.
 
5. VACATION.
 
Employee shall receive four (4) weeks of paid vacation per each year of this
Agreement.
 
6.  EQUITY.  Employee shall receive a grant of Six Million Five Hundred Thousand
Shares (6,500,000) common shares of Employer stock.
 
7.  EXPENSES.  During the term of employment, Employee shall be entitled to
reimbursement of expenses incurred while carrying out all responsibilities
hereunder.
 
8.  TERMINATION.  Whenever the word “Termination” is used in this Agreement with
reference to a termination of Employee’s employment, such word or term shall
include termination, voluntary or involuntary, with or without cause, discharge,
retirement, disability, or withdrawal, or any other type of termination of
employment in this Agreement may occur under the following circumstances, or any
one of them:



--------------------------------------------------------------------------------

I.  Termination by Employee.  Employee may terminate employment hereunder, upon
not less than ninety (90) days prior written notice of termination to Employer. 
Employee specifically acknowledges ninety (90) days prior written notice is
necessary in order to allow Employer a reasonable time to find a replacement for
Employee.   In the event of breach of this subsection, Employee shall be
responsible for all out of pocket costs for any head hunter fees necessary to
replace Employee for all work required within the ninety (90) day period in
which insufficient notice was provided.
 
II. Termination by Employer.  Employer may terminate Employee’s employment
hereunder:
 
a. Without advance notice upon Employee being found guilty in a court of law of
a felony or Employee agreeing to a felony plea;
 
b. If Employee breaches any of the provisions of this Agreement and said breach
is not cured within thirty (30) days of written notice thereof from Employer;
 
c. If Employee becomes disabled such that he or she cannot perform his duties
hereunder and said disability continues for a period of twelve (12) consecutive
months.
 
In the event of the death of Employee, this Agreement shall terminate, provided
any compensation then due shall be prorated on the basis of time to the date of
such termination.
 
Upon termination, Employee will be paid accrued, unpaid salary.
 

9.  EMPLOYER BENEFITS.  Employee shall receive Employee Benefits when the
Company creates a benefit plan for all full-time employees.
 
10.  CONFIDENTIAL INFORMATION.  The parties agree that the terms of this
Agreement shall remain confidential and shall not be disclosed absent the
advanced written consent of the non-disclosing party, except for customary
disclosure necessary to handle compliance and other pertinent issues with
Employer and Employee’s attorneys, accountants, and consultants.
 
11.  REMEDIES.  The parties recognize that irreparable injury will result to
Employer and its business property if employee breaches the provisions of the
paragraphs above.  In the event of a breach, in addition to any other remedies
which Employer may at law or in equity be entitled, the Employer will be
entitled to an injunction to restrain further breach by Employee or any of
Employee’s partners, agents, employers and employees, or any person acting for
or with Employee.  The violation by Employee of these provisions could cause
irreparable injury to the Employer and there is no adequate remedy at law for a
violation of those provisions. Each breach of this Agreement and each remedy
provided in this Agreement are distinct and cumulative to all other rights or
remedies under this Agreement or afforded by law or equity, and may be exercised
concurrently, independently, or successively, in any order whatsoever.  Such
exercise includes, but is not limited to, Employer seeking both an injunction to
restrain further breach and seeking monetary damages.
 
12.  WAIVER.  The waiver of the Employer of a breach of any provision of the
Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by the Employee.



--------------------------------------------------------------------------------

13.  ATTORNEY’S FEES.  If any action at law, in equity, or arbitration,
including an action for declaratory relief, is brought to enforce or interpret
the provisions of this Agreement, the prevailing party shall be entitled to all
costs and reasonable attorneys’ fees.
 
14.  ASSIGNABILITY.  These contractual obligations of Employee are personal and
neither the rights nor obligations under this Agreement may be assigned or
transferred by Employee to any other person.  This Agreement will bind and
benefit any successor of Employee, whether by merger, sale of assets,
reorganization or other form of business acquisition, disposition or business
reorganization.
 
15.  AMENDMENT.  This Agreement contains the entire understanding of the
parties.  This Agreement may be changed only by a written document signed by
Employee and Employer.  In the event of any changes, the Employee agrees as
terms of their employment to sign any subsequent or amended contracts, which are
applicable to their department and/or position. Such changes have to be approved
in a management meeting by the members holding a majority interest of Employer.
 
16.  NOTICES.  All notices and other communications required or permitted to be
given by this Agreement must be in writing and must be given and will be deemed
received if and when either hand delivered and a signed receipt is given, or
mailed by registered or certified U.S. Mail, return receipt requested, postage
prepared, and if to Employer to the address below:



Boomer Holdings Inc
8670 West Cheyenne Avenue
Las Vegas, Nevada 89129
 

And if to Employee:
Mike Quaid
 
Either party may change the address to which notice is to be addressed by
notifying the other party of the change.
 
17.  ENFORCEMENT.  This Agreement is to be construed in accordance with the laws
of the State of Nevada.  Any actions arising in connection with the Agreement
shall be subject to mandatory arbitration in front of a three-arbitrator panel
in Clark County, Nevada.  By this Agreement, the parties confer jurisdiction
over the subject matter of and parties to the Agreement.  The party who prevails
in any action will be entitled to an award of the reasonable costs and
attorney’s fees incurred in the action.



--------------------------------------------------------------------------------

18.  SEVERABILITY.  If any provision of this Agreement, or any portion thereof,
is held unreasonable, unlawful, or unenforceable by a court of competent
jurisdiction, the provision, paragraph, or portion thereof will be deemed to be
modified to the extent necessary for such provisions to be legally enforceable
to the fullest extent permitted by applicable law.  Any court of competent
jurisdiction may enforce or modify any provision, paragraph, or portion thereof
in order that the provision or portion will be enforced by the court to the
fullest extent permitted by applicable law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on this 4th day of
September 2020.
 
“Employer”
 
 
 
Boomer Holdings Inc
 
 
 
 /s/ Daniel Capri

 
By:  Daniel Capri, President
 
   
“Employee”
       /s/ Mike Quaid
 
Mike Quaid
 






--------------------------------------------------------------------------------

